                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

MARSHALL DEWAYNE MAYHEW,                   )
                                           )
       Petitioner,                         )
                                           )   CIVIL ACTION NO. 16-0072-CG-B
vs.                                        )   CRIMINAL NO. 13-00281-CG-B
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
       Respondent.                         )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

8thto the issues raised, and there having been no objections filed, the

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. It is ORDERED that Petitioner’s Motion

to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 is DISMISSED

without prejudice, and JUDGMENT is entered in favor of the Respondent,

United States of America, and against Petitioner, Marshall Dewayne Mayhew. The

Court further finds that Mayhew is not entitled to issuance of a Certificate of

Appealability, and as a result, he is not permitted to appeal in forma pauperis.

DONE and ORDERED this 8th day of November, 2019.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
